Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of, and claims priority to PCT Application No. PCT/FR2016/051090, filed May 10, 2016, which claims the benefit of French Application No. FR1554348, filed May 13, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 was filed after the mailing date of the Non-Final Office action on 11/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This office action is in response to an amendment application received on 02/02/2021. In the amendment, applicant has amended claims 22-24. Claims 1, 11-12 and 25 remain cancelled. Claims 2-10 and 13-21 remain original. 
For this office action, claims 2-10 and 13-24 have been received for consideration and have been examined. 




Response to Arguments
Response to Claim Objections
	Applicant’s amendments to claim 23 have been reviewed by the examiner and amendments appears to address the claim objections. Therefore, examiner has withdrawn this objections. 
Rejections under 35 U.S.C. § 112(b)
	Applicant’s amendment’s to independent claims have been reviewed by the examiner, however, examiner does not find them to overcome the 112(b) issues. Therefore, examiner is compelled to issue another 112(b) rejection in this office action. See office action for details.
Rejections under 35 U.S.C. § 101
	Applicant’s remarks with respect to claim rejection under 35 U.S.C. § 101 have been reviewed by the examiner, however, examiner does not find them to overcome the rejection. As per applicant’s remarks that claims have been amended with patentable subject matter such as (a) the recitations of the present amended claims are rooted in computer technology, (b) the recitations of the present amended claims improve technology by providing a particular solution to a problem, and (c) the ordered combination of elements/operations in the present amended claim(s) amounts to ‘significantly more’ than any alleged ‘abstract idea,’. Examiner respectfully disagrees. 
With respect to point (a), examiner would like to mention that only recitation of computer technology in the claims does not make the claim patentable when claim language as a whole is directed to judicial exception such as an abstract. Amended claims still discloses mere comparison instructions for performing comparison of data items which can generally be 
With respect to point (b), examiner does not notice how the amended claims improve technology by providing a particular solution to a problem. Applicant did not elaborate in the remarks how amendments improve the computer technology and fails to present additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. an abstract idea). 
With respect to point (c), examiner respectfully disagrees with the applicant that the ordered combination of elements/operations in the present amended claim(s) amounts to ‘significantly more’ than any alleged ‘abstract idea,’. Applicant has not described in detail in the remarks how the ordered combination of elements/operations in the present amended claim(s) amounts to ‘significantly more’. As mentioned earlier, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. 
Based on above explanation, examiner believe that amended claims still recites generically recited methods / devices that lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., comparing two data items.

Claim rejections under 35 U.S.C. § 112
	Applicant’s remarks with respect to claim rejection under 35 U.S.C. § 112(b) have been reviewed by the examiner in light of the amended claims, however, examiner does not see how the amended claims overcome the issued 112(b) rejection. Amended claims still recites similar concept in which it is unclear to an ordinary person skilled in the art before the effective filing date of the claimed invention as to what is being achieved with reference to determining whether the two data items “match” and whether the comparison result “[are] consistent with” or “[are] inconsistent with” the comparison variables.  These phrases are still indefinite because one of ordinary skill would not be able to determine the threshold for when two data items “match” or when the result “is consistent with” (or inconsistent with) the “comparison variables”.  For example, does the terminology mean they equal?  Therefore, examiner is compelled to maintain the 112(b) indefiniteness rejection in this office action. 
Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, filed 02/02/2021, with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


22-24 and their respective dependent claims are directed to a method and system (circuit). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S. (2014).
Step 1: Identifying Statutory Categories
	In the present case, claims are directed to a method/system for:
executing a secure comparison instruction that computes, from two data items, comparison variables that are representative of secure comparison results from comparisons of the two data items;
subsequent to executing the secure comparison instruction, determining a subsequent comparison result that identifies whether the two data items match, the subsequent comparison result based on an execution of a subsequent comparison instruction;
responsive to determining that the subsequent comparison result identifies that the two data items match, executing a coherency checking instruction using the comparison variables to determine a coherency checking result that verifies whether the subsequent comparison result is consistent with the comparison variables; and
responsive to verifying, based on the coherency checking result, that the subsequent comparison result is inconsistent with the comparison variables, enabling an error signal.
falls into one of the four statutory categories (i.e., method and system). Nevertheless, the claims fall within the judicial exception of an abstract idea. 
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these 
The abstract functions of the claims in the case are the limitations that are directed to method and system of securing execution of a program by a processor, the method comprising executing a program, the execution of the program comprising: 
executing a secure comparison instruction that computes, from two data items, comparison variables that are representative of secure comparison results from comparisons of the two data items;
subsequent to executing the secure comparison instruction, determining a subsequent comparison result that identifies whether the two data items match, the subsequent comparison result based on an execution of a subsequent comparison instruction;
responsive to determining that the subsequent comparison result identifies that the two data items match, executing a coherency checking instruction using the comparison variables to determine a coherency checking result that verifies whether the subsequent comparison result is consistent with the comparison variables; and
responsive to verifying, based on the coherency checking result, that the subsequent comparison result is inconsistent with the comparison variables, enabling an error signal.
As such, the abstract idea is generating a number by performing mathematical operations (i.e., performing prime number factorization) as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and 
         a. Organizing and manipulating information through mathematical correlations (Digitech);
         b. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
Furthermore, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, a mathematical formula for calculating parameters indicating an abnormal condition (Grams). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to generate a number.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of comparing two data items and matching the result of comparison of two data item which is an abstract idea of mental process of performing mere data comparisons. Claims do not integrate a practical application of the abstract idea in the claims(step 2A, prong 2)

Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claims are directed to system and method for performing mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the The Examiner finds that the Individual elements of the claims are performing their intended roles and functions which is mere comparison of two data items and check the result of that comparison. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer circuit is used to implement the security method of example embodiments (¶0018); note also cited art of record also discloses processors; devices, programs (see, e.g., Giraud: Abstract, ¶0023, ¶0026-¶0027 and Mayer: Abstract). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., comparing two data items. Dependent claims 2-10 and 13-21 are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the data comparisons without integrating the model into a practical application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 22-24 all recite “executing a coherency checking instruction using the comparison variables to determine a coherency checking result that verifies whether the subsequent comparison result is consistent with the comparison variables”. 
It is unclear to an ordinary person skilled in the art before the effective filing date of the claimed invention as to what is being achieved with reference to determining whether the two data items “match” and whether the comparison result “[are] consistent with” or “[are] inconsistent with” the comparison variables. Examiner not being able to understand the scope of what is meant by “data items match” and “is consistent with”. 
The dependent claims of the independent claims are included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, dependent claims are also rejected based on the same rationale as applied to their parent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al., (US20070106519A1) in view of Guillemin et al., (US20140379770A1) and further in view of Mayer (US20160147586A1).
Regarding claim 22, Giraud discloses:
A method for securing execution of a program by a processor, the method comprising executing the program, the execution of the program comprising ([0007] This invention concerns a method to secure the execution of a program in an electronic assembly):
executing a secure instruction that computes, from two data items (i.e. parameters of the instruction), a variable (i.e. a precalculated value) that is representative of a secure result from execution of the instruction of the two data items ([0021]-[0023] provides for a precalculated (aka “predetermined”) value, which may be the result of execution of an instruction including instruction op code and its arguments/parameters during development of the program and stored with the program);
subsequent to executing the secure instruction ([0021]-[0023] during actual execution of the program after its development …), determining a subsequent instruction result, the subsequent instruction result based on a subsequent execution of the instruction (Giraud: [0021]-[0023] provides for determining the result of the instruction during actual execution in practice (i.e., not during development); see also [0025]-[0027]);
responsive to determining that the subsequent execution’s result is a first result, executing a coherency checking instruction (i.e., verification) using the variable to determine a coherence checking result that verifies whether the subsequent execution’s result is consistent with the variable ([0028] provides that the verification is always performed at the end of the code portion to be protected; see [0021]-[0029] for determining instant execution’s result “is consistent with” precalculated value; Regarding “responsive to…”, the verification is performed responsive to the opcode’s execution, regardless of whether the opcode results in a first result or a second result (see Guillemin below for wherein the opcode is a comparison instruction whose result is either the two parameters “match” or “don’t match”);
verifying, based on the coherency checking result, that the subsequent execution’s result is inconsistent with the variable, enabling a triggered action ([0028], [0034] if the result doesn’t match the precalculated result an anomaly is detected and an action is triggered).
Giraud fails to disclose:
wherein an instruction is a comparison instruction;
wherein an instruction result is a comparison of the two arguments/data items;
wherein a variable is a “comparison” variable;
wherein a first result is “the two data items match”;
wherein a triggered action is error signal.
However, Guillemin discloses 
wherein an instruction is a comparison instruction;
wherein an instruction result is a comparison of the two operands/data items;
wherein a variable is a “comparison” variable;
wherein a first result is “the two data items match” (Guillemin: abstract provides for an opcode comparison comparing two operands that results in a variable indicating whether the two operands are equal (“match”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Giraud reference and include an instruction such as comparison of operands, as disclosed by Guillemin. One of ordinary skill in the art would be motivated to modify Giraud and use any available opcode instruction including 
The combination of Giraud and Guillemin fails to disclose:
wherein a triggered action is error signal.	
However, Mayer discloses:
	wherein a triggered action is error signal (Mayer: [0034]).	
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Giraud, as modified by Guillemin, and include an error signal such as shutting down the application’s execution in response to determining the instruction consistency fails verification, as disclosed by Mayer. One of ordinary skill in the art would be motivated to terminate the application executing in order to prevent the detected attack or prevent further damage from the attack.
Regarding claims 2 and 13, the combination of Giraud, Guillemin and Mayer discloses:
	The method according to claim 22, wherein the program comprises a series of instructions (Giraud: [0021]-[0023]) executed after the subsequent comparison instruction regardless of the subsequent comparison result  (Guillemin: Abstract).
	Regarding claim 13, it is a circuit/device claim and recites the same concept as claim 2 and therefore rejected on same grounds.
Regarding claims 3 and 14, the combination of Giraud, Guillemin and Mayer discloses:
Giraud: [0021-0023]). 
Regarding claim 14, it is a circuit/device claim and recites the same concept as claim 3 and therefore rejected on same grounds.
Regarding claims 4 and 15, the combination of Giraud, Guillemin and Mayer discloses:
The method according to claim 22, wherein the comparison variables includes at least two of the following:
a first binary comparison variable whose value is a function of equivalence of the two data items to be compared, a second binary comparison variable equal to a combination of bits of a first binary word by a logic OR operation, the first binary word resulting from a bit-wise combination of the two data items to be compared by a logical exclusive-OR operation, a third binary comparison variable equal to a combination of bits of a second binary word by a logic AND operation, the second binary word resulting from a bit-wise combination by a logic OR operation of one of the two data items to be compared with a binary one's complement of another one of the two data items to be compared (Guillemin: [0004], [0034-0036] & [0066]. Examiner note: Last two limitations of claims 4 and 15 are redundant and therefore examiner is not mentioning them on the office action).
15, it is a circuit claim and recites same concept as claim 4 and therefore rejected on same grounds.
Regarding claims 5 and 16, the combination of Giraud, Guillemin and Mayer discloses:
The method according to claim 4, wherein at least one of the two data items to be compared is read from a memory at each calculation of one of the comparison variables (Guillemin: [0046]).
Regarding claim 16, it is a circuit claim and recites same concept as claim 5 and therefore rejected on same grounds.
Regarding claims 6 and 17, the combination of Giraud, Guillemin and Mayer discloses:
The method according to claim 22, further comprising activating at least one of a first flag if the two data items match () and activating a second flag if the two data items do not match (Guillemin: [0004], [0034-0036] & [0066]). 
Regarding claim 17, it is a circuit claim and recites same concept as claim 6 and therefore rejected on same grounds.
Regarding claims 7 and 18, the combination of Giraud, Guillemin and Mayer discloses:
The method according to claim 22, wherein the two data items to be compared are respectively a first block and a second block of several words, the execution of the subsequent comparison instruction comprising individually comparing each word of the first block with a corresponding word of the second block (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0055-0055]),
Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0055-0055]).
Regarding claim 18, it is a circuit claim and recites same concept as claim 7 and therefore rejected on same grounds.
Regarding claims 8 and 19, the combination of Giraud, Guillemin and Mayer discloses:
The method according to claim 7, further comprising counting a number of different words between the first and second blocks, counting a number of equal words between the first and second blocks, and determining whether a sum of the number of equal words and the number of different words between the first and second blocks is equal to the number of words in each of the first and second blocks (Guillemin:  [0061] describes comparison of homologous words and there outputs).
Regarding claim 19, it is a circuit claim and recites same concept as claim 8 and therefore rejected on same grounds.
Regarding claims 9 and 20, the combination of Giraud, Guillemin and Mayer discloses:
The method according to claim 22, wherein the two data items to be compared are respectively a first block and a second block of a plurality of words (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0033-0036]), the execution of the subsequent comparison instruction comprising: 
individually comparing each word of the first block with a corresponding word of the second blocks (Guillemin: [0052-0053]);
calculating a first sum of the words of the first block and a second sum of the words of the second block; and comparing the first sum with the second sum (Guilleman: [0054]).
Regarding claim 20, it is a circuit claim and recites same concept as claim 9 and therefore rejected on same grounds.
Regarding claims 10 and 21, the combination of Giraud, Guillemin and Mayer discloses:
The method according to claim 9, wherein calculating the first sum comprises adding successive values of a word counter counting words of the first block, the method further comprising calculating a counter sum of the successive values of the word counter from a number of words in each of the first and second blocks, and of modifying the first sum by subtracting counter sum from the first sum (Guillemin: [0054], [0061] & [0066]). 
Regarding claim 21, it is a circuit claim and recites same concept as claim 10 and therefore rejected on same grounds.
Regarding claim 23, Giraud discloses:
	A circuit for securing execution of a test in a program, the circuit comprising:
	a processor configured to:
	execute a secure instruction that computes, from two data items (i.e parameters of the instruction), a variable (i.e. a precalculated value) that is representative of a secure result from [0021]-[0023] provides for a precalculated (aka “predetermined”) value, which may be the result of execution of an instruction including instruction op code and its arguments/parameters during development of the program and stored with the program);
subsequent to executing the secure instruction ([0021]-[0023] during actual execution of the program after its development …), determining a subsequent instruction result, the subsequent instruction result based on a subsequent execution of the instruction (Giraud: [0021]-[0023] provides for determining the result of the instruction during actual execution in practice (i.e., not during development); see also [0025]-[0027]);
responsive to determining that the subsequent execution’s result is a first result, executing a coherency checking instruction (i.e., verification) using the variable to determine a coherence checking result that verifies whether the subsequent execution’s result is consistent with the variable ([0028] provides that the verification is always performed at the end of the code portion to be protected; see [0021]-[0029] for determining instant execution’s result “is consistent with” precalculated value; Regarding “responsive to…”, the verification is performed responsive to the opcode’s execution, regardless of whether the opcode results in a first result or a second result (see Guillemin below for wherein the opcode is a comparison instruction whose result is either the two parameters “match” or “don’t match”);
verifying, based on the coherency checking result, that the subsequent execution’s result is inconsistent with the variable, enabling a triggered action ([0028], [0034] if the result doesn’t match the precalculated result an anomaly is detected and an action is triggered).
Giraud fails to disclose:

wherein an instruction result is a comparison of the two arguments/data items;
wherein a variable is a “comparison” variable;
wherein a first result is “the two data items match”;
wherein a triggered action is error signal.
However, Guillemin discloses 
wherein an instruction is a comparison instruction;
wherein an instruction result is a comparison of the two operands/data items;
wherein a variable is a “comparison” variable;
wherein a first result is “the two data items match” (Guillemin: abstract provides for an opcode comparison comparing two operands that results in a variable indicating whether the two operands are equal (“match”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Giraud reference and include an instruction such as comparison of operands, as disclosed by Guillemin. One of ordinary skill in the art would be motivated to modify Giraud and use any available opcode instruction including a comparison opcode instruction such as that disclosed by Guillemin in order to enable Giraud’s invention for use with any instruction set architecture that has a comparison opcode.  
The combination of Giraud and Guillemin fails to disclose:
wherein a triggered action is error signal.	
However, Mayer discloses:
	wherein a triggered action is error signal (Mayer: [0034]).	

Regarding claim 24, Giraud discloses:
A non-transitory computer readable medium comprising instructions that, responsive to execution by a computer, perform operations comprising:
	executing a secure instruction that computes, from two data items (i.e parameters of the instruction), a variable (i.e. a precalculated value) that is representative of a secure result from execution of the instruction of the two data items ([0021]-[0023] provides for a precalculated (aka “predetermined”) value, which may be the result of execution of an instruction including instruction op code and its arguments/parameters during development of the program and stored with the program);
subsequent to executing the secure instruction ([0021]-[0023] during actual execution of the program after its development …), determining a subsequent instruction result, the subsequent instruction result based on a subsequent execution of the instruction (Giraud: [0021]-[0023] provides for determining the result of the instruction during actual execution in practice (i.e., not during development); see also [0025]-[0027]);
[0028] provides that the verification is always performed at the end of the code portion to be protected; see [0021]-[0029] for determining instant execution’s result “is consistent with” precalculated value; Regarding “responsive to…”, the verification is performed responsive to the opcode’s execution, regardless of whether the opcode results in a first result or a second result (see Guillemin below for wherein the opcode is a comparison instruction whose result is either the two parameters “match” or “don’t match”);
verifying, based on the coherency checking result, that the subsequent execution’s result is inconsistent with the variable, enabling a triggered action ([0028], [0034] if the result doesn’t match the precalculated result an anomaly is detected and an action is triggered).
Giraud fails to disclose:
wherein an instruction is a comparison instruction;
wherein an instruction result is a comparison of the two arguments/data items;
wherein a variable is a “comparison” variable;
wherein a first result is “the two data items match”;
wherein a triggered action is error signal.
However, Guillemin discloses 
wherein an instruction is a comparison instruction;
wherein an instruction result is a comparison of the two operands/data items;
wherein a variable is a “comparison” variable;
wherein a first result is “the two data items match” (Guillemin: abstract provides for an opcode comparison comparing two operands that results in a variable indicating whether the two operands are equal (“match”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Giraud reference and include an instruction such as comparison of operands, as disclosed by Guillemin. One of ordinary skill in the art would be motivated to modify Giraud and use any available opcode instruction including a comparison opcode instruction such as that disclosed by Guillemin in order to enable Giraud’s invention for use with any instruction set architecture that has a comparison opcode.  
The combination of Giraud and Guillemin fails to disclose:
wherein a triggered action is error signal.	
However, Mayer discloses:
wherein a triggered action is error signal (Mayer: [0034]).	
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432